 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDand store warehouses have separate immediate supervision, there isone central personnel office for warehouse and store employees, andall employees enjoy the same vacation and holiday plans, group in-surance, and other benefits.InLouis Pizitz Dry Goods Company,4the Board dismissed a peti-tion filed by another labor organization seeking substantially the sameunit of this Employer's warehousemen as is being sought by the Peti-tioner herein.The Board there stated :In view of the integration between the warehouse activities andthose of the store, the fact that work performed by the ware-housemen is the same as that of some store employees and for thereason that only one of the three warehouses is sought by thePetitioner, although the work of all warehouse employees appearsto be substantially the same and under the same ultimate super-vision, we believe that the proposed unit is too limited to consti-tute a separate appropriate unit.The present record does not indicate any change in the Employer'soperations sufficient to warrant modifying our earlier decision.Ac-cordingly, we find that the unit requested by the Petitioner is in-appropriate for collective bargaining purposes .5We therefore grantthe Employer's motion to dismiss the petition.OrderIT IS HEREBYORDEREDthat the petition herein be, and it hereby is,dismissed.4 80 NLRB 1442.SeeMarshall Field h Company,90 NLRB 1, and 97 NLRB 7.GOODYEAR SYNTHETICRUBBER CORPORATIONandINTERNATIONAL UNIONOF OPERATING ENGINEERS,LOCAL 347, PETITIONER.Case No. 39-RC-429.May 28,1952Supplemental Decision and Amended Direction of ElectionsOn May 1, 1952, the Board issued a Decision and Direction of Elec-tion in the above-entitled case,' finding that all employees in theEmployer's Houston, Texas, synthetic rubber plant engaged in pro-duction, maintenance, and as utility employees, including checkers,loaders, and material handlers in the receiving and shipping depart-ments, laboratory testers, technicians and samplers, the oiler group,labor group, carpenters, painters, and sheet metal workers, but ex-INot reported in printedvolumes of Board decisions.99 NLRB No. 61. GOOTY`E'AR'-'SYNTHETIC -RUBBER CORPORATION3$3eluding all -pipefitter: leadmen; 'pipefitters; pipefitter' welders, elec-tricians, instrument repairmen, employees -engaged in maintenance asmachinists, machinists' helpers,- repair, mechanics, and .machini'sts'welders, clerical employees, guards, and, firemen in the- plant protecrion department, and all supervisors as defined in the amended Act,constituted a unit appropriate for the purposes of collective bargain=ing within the meaning of Section 9 (b) of the Act.On.May-7, 1952,counsel.for Carpenters Local No. 213,, AFL, Painters Local 130, AFL,and; Sheet Metal Workers International Association, Local 54, AFL,herein termed the Carpenters, Painters, and Sheet Metal Workers, re;spectively, filed a,joint motion to reconsider and/or-reopen the recordto hear additional evidence.-In their joint motion, the Carpenters, Painters, and Sheet MetalWorkers.assert thatthey intervened in thisproceedingwith the intentof seeking separate elections among carpenters, painters,and sheetmetal workers employed by the Employer.' The record shows, how-ever;'that while the- Carpenters, Painters, and Sheet Metal Workersappeared at the original hearing in this proceeding as intervenors,and opposed the-inclusion of employees in. those-groups-in the unitrequested by the Petitioner, they did not request separate, self-deter-minationelections among these employees.' Accordingly, as the car-penters, painters, -and sheet metal -workers -had previously been in-cluded in a'broad unit with the other employees- requested by the?etitioner;'had never been found to constitute separate appropriateunits,and no labor organization requested such a finding;the Boardincluded those employees in the Petitioner's unit.The Painters, Carpenters,' and Sheet Metal Workers now requestseparate representation for craft groups of these employees.Asa question concerning the representation of the Employer's employeesexists and *as- the Board can perceive-no prejudice attaching to therights of other parties by consideration of this- request; the Boardmakes the following supplemental findings of fact :At the hearing in this proceeding it was testified that the Employer'scarpenters,painters,and sheet metal workers work exclusively atjobs requiring the' exercise of their re`spective' craft skills; do notinterchange with other employees; and accumulate seniority -withintheir individual craft groups.On- the entire record the Board finds-that,the Employer's carpenters, painters,and sheet metal workerscomprise' highly skilled, identifiable, and homogeneous groups whomay appropriately form separate bargaining groups or be includedin a 'larger unit depending, 'in - part,upon the expression of theirwishes in the elections herein directed.Accordingly, we hereby amendthe Decision and- Direction of Election in- this proceeding and directthat separate elections by secret ballot be held'in the following votinggroups.' a 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup A : All carpenters, excluding supervisors as defined in theAct and all other employees.Group B : All painters, excluding supervisors as defined in theAct and all other employees.Group C : All.sheet metal workers, excluding.supervisors as'definidin the Act and all other employees.Group D : All other employees engaged in production, mainte-nance, and as utility employees, including checkers, loaders, and ma-terial handlers in the receiving and shipping departments, laboratorytesters, technicians and samplers, the oiler group, and the labor group,but excluding carpenters, painters, sheet metal workers, pipefitterleadmen, pipefitters, pipefitter welders, electricians, ' instrument re-pairmen, employees engaged in maintenance as machinists, machin-ists' helpers, repair mechanics, and machinists' welders, clerical em-ployees, guards, and firemen in the plant protection department, andall supervisors as defined in the amended Act.If a majority of the employees in groups A, B, C, or D vote forthe labor organization seeking to represent that group . separately,they will be taken to have indicated their desire to constitute a sepa-rate appropriate unit, and the Regional Director conducting the elec-tions herein is instructed to issue a certification of representatives tosuch labor organization or organizations for such unit or units whichthe Board, under such circumstances, finds to be appropriate for pur-poses of collective bargaining. In the event a majority in any ofthe voting groups vote for the International Union of Operating En-gineers, Local 347, they will be taken to have indicated their desireto be represented by such Union and the Regional Director is in-structed to issue a certification of representatives to the InternationalUnion of Operating Engineers, Local. 347, including therein the* em-ployees in any one or more of groups A, B, C, and D, in which ..amajority has voted for such Union, which unit the Board,.und'er'suchcircumstances, finds to be appropriate for purposes of collectivebargaining.The Board further amends the Direction of Election to providethat Carpenters Local No. 213, AFL, and International Union of Op-erating Engineers, Local 347, appear on the ballot in voting group A;Painters Local 130, AFL, and International Union of OperatingEngineers, Local 347, in voting group B ; Sheet Metal Workers Inter-nationalAssociation, Local 54, AFL, and International Union ofOperating Engineers, Local 347, in voting group C; InternationalUnion of Operating Engineers,, Local 347, in voting group D, as wellas the choice of no union in each voting group. - Any union desiring towithdraw from the ballot in any voting group may do so by giving10 days' notice of such intent to the Regional Director conducting theelections. THE BRODERICKCOMPANY385CHAIRMAN HERzoo and MEMBER P trERSONtook no part in the con-sideration of the above Supplemental Decision and Amended Direc-tion ofElections.THE BRODERIc1COMPANY (HEADER-PRESSDIVISION)andUNITED,STEELWORKERSof AMERICA, CIO, PETITIONER.Case No. 35-RC-495.May 28,1952Supplemental Decision and DirectionOn January 23, 1952, pursuant to a Decision and Direction of Elec-tion of the Board,' an election by secret ballot was conducted in theabove-entitled proceeding under the direction and supervision of theRegional Director for the Ninth Region.At the close of the election,a tally of ballots was furnished the parties, which shows that of the24 votes cast, 12 were for the Intervenor,2 7 for the Petitioner, and 5were challenged.As the challenges were sufficient in number to affectthe outcome of the election, the Regional Director conducted an investi-gation and on April 11, 1952, issued and served upon the parties hisreport on challenged ballots.The Employer and the Petitioner filedtimely exceptions to this report.In his report the Regional Director recommended that the Boardoverrule the challenges to the ballots of Robert L: Smith, Horace H.McKissack, Gareth Pierson, and George T. Wilson.As no exceptionshave been filed to this recommendation, it will be adopted, and we willdirect that these four ballots be opened and counted.The Regional Director recommended further that the exception tothe ballot of William O. Simpson be sustained. Both the Petitionerand the Employer except to this recommendation.We find meritin these exceptions.In its Decision and Direction of Election herein, the Board foundappropriate a unit consisting of all employees of the Employer work-ing on dies or parts of dies, excluding office and clerical employees,professional employees, guards, and supervisors.The RegionalDirector found that from May 1951 through January 1952, Simpsonspent more than 20 percent of his time working on dies or parts ofdies, and the balance of his time was spent in performing other workfor the Employer.In finding that Simpson was not eligible to vote, the RegionalDirector relied on the fact that Simpson's job classification (machin-ist II) had not been included in the unit found appropriate by theBoard in its Decision and Direction of Election.However, in that1 97 NLRB 926.Muncie Die Sinkers'Lodge No 170 of theInternational Die Sinkers'Conference.99 NLRB No. 60.